Pettidone, J.,
delivered the opinion of the Court.
This was an action of assumpsit in favor of Taylor, against M’Knight, on a promissory note. Plea, non-assump3Ít, The plaintiff gave in evidence the note declared .on, and rested his case. The defendant set up as a defence a former action upon the same note, in-which judgment was given in his favor on the issues of non-as3umpsit and payment.
The record of the former action and judgment were given in evidence, and it was admitted by the plaintiff that the note given in evidence in the former action, was the same given in evidence in this suit. Thereupon the defendant in the Court below, prayed the opinion of the Court,, that the verdict and judgment in the said former action was a bar to this action, and that upon the above facts the verdict ought to be for the defendant; which opinion the Court refused to give, but were of opinion, and so declared, that the said verdict and judgment were no bar to this action. To this opinion the defendantbelow excepted. Judgment was given for the plaintiff! *203The only point is, whether the opinion of the Court below, which was excepted to, was correct. We think the Court below erred in that opinion, and that the judgment must be reversed with costs. The former suit being for the same cause of action as the latter, being between the same parties, and necessarily supported by the same proof, and being in the same form of action, it must be a bar to any other suit so long as the judgment remains unreversed. The rule is well settled, that when the same subject matter ha3 been fairly put in issue, and once tried upon its merits, it cannot be again litigated.